 



Exhibit 10.2
LOAN AGREEMENT
     THIS LOAN AGREEMENT (this “Agreement”), is executed as of July 21, 2005, by
and between The Fashion House, Inc., a Delaware corporation (the “Company”), and
American Microcap Investment Fund 1, LLC, a Delaware limited liability company
(the “Lender”).
     WHEREAS, the Company is preparing to conduct a private placement offering
(the “Private Placement”) simultaneously with a reverse triangular merger (the
“Merger”) with and into a wholly-owned subsidiary of a publicly traded company
(the “Public Company Parent”) whereby the Company will survive such Merger;
     WHEREAS, in order to fund the Company’s operations until such Offering and
Merger are completed, the Company wishes to borrow $550,000 from the Lender as a
short-term bridge loan; and
     WHEREAS, the Lender is willing to provide such financing on terms and
conditions as set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Lender,
intending to be legally bound, agree as follows:
ARTICLE 1
DEFINITIONS
     1.1 Defined terms. Certain capitalized terms used in this Agreement shall
have the specific meanings defined below:
     “Business Day” shall mean a day other than a Saturday, Sunday, or other day
on which commercial banks are authorized or required by law to close.
     “Common Stock” shall mean the common stock of the Company.
     “Equity Securities” shall mean the capital stock of such person or entity
and/or any Stock Equivalents of such person or entity.
     “Interest Rate” shall mean the higher of (a) the highest prime rate of
interest per annum published in the Money Rate Table of the Western Edition of
The Wall Street Journal, as adjusted on a daily basis, plus five percent (5%)
per annum, or (b) 10.75% per annum, in either case compounded annually.

 



--------------------------------------------------------------------------------



 



     “Loan Closing Date” shall mean the date upon which the Loan is made to the
Company.
     “Stock Equivalents” of any person or entity shall mean options, warrants,
calls, rights, commitments, convertible securities and other securities pursuant
to which the holder, directly or indirectly, has the right to acquire (with or
without additional consideration) capital stock or equity of such person or
entity.
ARTICLE 2
THE LOAN
     2.1 Loan. According to the terms and subject to the conditions of this
Agreement, the Lender shall make a loan to the Company on the Loan Closing Date
in the amount of $550,000 (the “Loan”). The Loan shall be evidenced by a
promissory note in the form attached hereto as Exhibit A (“Note”), duly executed
on behalf of the Company and dated as of the Loan Closing Date.
     2.2 [This Section Intentionally Omitted.]
     2.3 Interest. The Loan shall bear interest (“Interest”) from the date of
payment by the Lender until the Maturity Date at the Interest Rate (calculated
on the basis of the actual number of days elapsed over a year of 360 days).
Interest is payable by the Company on a monthly basis in arrears on the first
Business Day of the month. Notwithstanding anything to the contrary, in no event
shall the Interest Rate be less than 10.75% per annum, nor shall the Interest
Rate be adjusted to exceed the maximum amount permitted by applicable law.
     2.4 Prepayment of the Loan. The Company may from time to time prepay all or
any portion of the Loan without premium or penalty of any type. The Company
shall give the Lender at least three Business Day prior written notice of its
intention to prepay the Loan, specifying the date of payment and the total
amount of the Loan to be paid on such date.
     2.5 Maturity Date. Unless the Loan is earlier accelerated pursuant to the
terms hereof, the Loan and all accrued Interest thereon shall be due and payable
in full on the date (the “Maturity Date”) that is one hundred eighty (180) days
following the Loan Closing Date; provided, however, that once the Company has
received an aggregate of $3 million from the sale(s) of its Equity Securities,
including, without limitation, the sale of its Equity Securities pursuant to the
offering set forth in its Confidential Private Offering Memorandum dated June 1,
2005, but not including any conversion of up to $600,000 in bridge loans into
Common Stock at $0.80 per share as referenced in such Memorandum (excluding the
Elevation Fund Loan, as defined below), the Company shall pay to the Lender any
and all proceeds in excess of such $3 million amount as a repayment of the
indebtedness then due hereunder. In the event that the Merger is not consummated
within one hundred eighty (180) days after the Loan Closing Date, the Lender
may, at the Lender’s option and acting in its sole and absolute discretion,
extend the Maturity Date on such terms and conditions as determined by the
Lender in its sole and absolute discretion.
     2.6 Fees. The Company shall pay a fee (the “Commitment Fee”) to the Lender
on the Closing Date in the amount of $22,000. Such amount shall be fully earned
by the Lender when paid, and shall not be refundable to the Company under any
circumstances.

- 2 -



--------------------------------------------------------------------------------



 



ARTICLE 3
CONDITIONS PRECEDENT TO THE LOAN
     3.1 Conditions on the Loan Closing Date. The obligation of the Lender to
make the Loan pursuant to Section 2.1 shall be subject to the satisfaction, on
or before the Loan Closing Date, of the conditions set forth in this Section. If
the conditions set forth in this Section are not met on or prior to the Loan
Closing Date, the Lender shall have no obligation to make the Loan.
     (a) The Company shall have duly executed and delivered to the Lender the
Note representing the Loan.
     (b) The Company shall have duly authorized, executed, and delivered to the
Lender a security agreement in the form attached hereto as Exhibit B (the
“Security Agreement”) to secure the repayment of the Loan and granting the
Lender a continuing security interest in all presently existing and hereafter
acquired assets and property of the Company of whatever nature and wherever
located (except for any such assets for which, by the terms of any agreement in
existence on the date hereof, does not permit the granting of a security
interest, in which case the Company shall grant to the Lender in the Security
Agreement a security interest in all proceeds received by the Company generated
by such assets), which such Security Interest shall be senior to all other
security interests or encumbrances against the assets and property of the
Company, with the exception of the existing Consignment Agreement between the
Company and Itochu International, Inc. and the security interest granted to The
Elevation Fund, LLC, a Delaware limited liability company, under that certain
Amended and Restated Security Agreement dated as of April 1, 2005, for so long
as such Consignment Agreement and Securities Interest are in effect.
     (c) The Company shall have delivered to the Lender a duly executed opinion
of counsel to the Company in form and substance reasonably acceptable to the
Lender.
     (d) The Lender shall have received on or before the Loan Closing Date an
Officer’s Certificate in the form attached hereto as Exhibit C, dated as of the
Loan Closing Date.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
     4.1 Due Incorporation and Good Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, with full and adequate power to carry on and conduct its business as
presently conducted, and is duly licensed or qualified in all foreign
jurisdictions wherein the failure to be so qualified or licensed would
reasonably be expected to have a material adverse effect on the business of the
Company.
     4.2 Due Authorization. The Company has full right, power and authority to
enter into this Agreement, to make the borrowings hereunder and execute and
deliver the Note as provided herein and to perform all of its duties and
obligations under this Agreement and the Note. The execution and delivery of
this Agreement will not, nor will the observance or performance of any of the
matters and things herein or therein set forth, violate or contravene any
provision of law or the Company’s bylaws or certificate of incorporation. All
necessary and appropriate corporate action on the part of the Company has been
taken to authorize the execution and delivery of this

- 3 -



--------------------------------------------------------------------------------



 



Agreement. Concurrently with the execution of this Agreement, the Company will
deliver to the Lender a copy of the minutes of the meeting of the Company’s
Board of Directors authorizing the Company to enter into this Agreement, to make
the borrowings as provided herein, and to perform all of its duties and
obligations under this Agreement.
     4.3 Enforceability. Each of this Agreement, the Note and the Security
Agreement has been validly executed and delivered by the Company and constitutes
the legal, valid and binding obligations of the Company enforceable against it
in accordance with its respective terms, subject to applicable bankruptcy,
insolvency, reorganization or similar laws relating to or affecting the
enforcement of creditors’ right and to the availability of the remedy of
specific performance.
     4.4 Capitalization. All of the Company’s authorized and outstanding equity
securities (including securities convertible into equity securities) are
identified on Schedule A attached hereto. Other than as set forth on Schedule A,
there are no outstanding shares of capital stock or any options, warrants or
other preemptive rights, rights of first refusal or similar rights to purchase
equity securities of the Company.
     4.5 Subsidiaries. The Company owns no securities of any other entity, and
there are no outstanding shares of capital stock or any options, warrants or
other preemptive rights, rights of first refusal or similar rights to purchase
equity securities of any other entity.
     4.6 Compliance with Laws. The nature and transaction of the Company’s
business and operations and the use of its properties and assets do not, and
during the term of this Agreement shall not, violate or conflict with in any
material respect any applicable law, statute, ordinance, rule, regulation or
order of any kind or nature.
     4.7 Absence of Conflicts. The execution, delivery and performance by the
Company of this Agreement, the Note and the Security Agreement, and the
transactions contemplated hereby and thereby, do not constitute a breach or
default, or require consents under, any agreement, permit, contract or other
instrument to which the Company is a party, or by which the Company is bound or
to which any of the assets of the Company is subject, or any judgment, order,
writ, decree, authorization, license, rule, regulation, or statute to which the
Company is subject, except as contemplated in Section 3.1(b) hereof.
     4.8 Litigation and Taxes. There is no litigation or governmental proceeding
pending, or to the best knowledge of the Company after due inquiry, threatened,
against the Company. The Company has duly filed all applicable income or other
tax returns and has paid all material income or other taxes when due. There is
no controversy or objection pending, or to the best knowledge of the Company
after due inquiry, threatened in respect of any tax returns of the Company.
     4.9 No Omissions or Misstatements. None of the information included in this
Agreement, other documents or information furnished or to be furnished by the
Company, or in the Company’s Confidential Private Placement Memorandum dated
June 1, 2005, or any of its representations, contains any untrue statement of a
material fact or is misleading in any material respect or omits to state any
material fact. Copies of all documents referred to herein have been

- 4 -



--------------------------------------------------------------------------------



 



delivered or made available to the Lender and constitute true and complete
copies thereof and include all amendments, schedules, appendices, supplements or
modifications thereto or waivers thereunder.
     4.10 Financial Statements. The financial statements of the Company included
in Exhibit A to its Confidential Private Offering Memorandum dated June 1, 2005
are complete and correct, have been prepared from the books and records of the
Company in accordance with generally accepted accounting principles consistently
applied throughout the periods involved, except for changes specified therein
and except that unaudited financial statements are not accompanied by notes, and
present fairly the financial condition, results of operations, shareholders’
equity and changes in financial position of the Company and its consolidated
Subsidiaries as of the dates thereof and for the periods specified therein.
Except as set forth in the balance sheet as of March 31, 2005 included in such
financial statements or incurred in the ordinary course of business since
March 31, 2005, and except for outstanding Convertible Promissory Notes
aggregating $325,000 convertible into Common Stock at $0.80 per share upon the
closing of the Merger, the Company has any no indebtedness, obligation or
liability, absolute, accrued, contingent or otherwise, and there has been no
material adverse change in the condition (financial or otherwise), results of
operations, assets, properties or prospects.
     4.11 Company Knowledge and Experience. The Company (together with its
accountants, legal counsel and other representatives with whom it has consulted
in connection with this Agreement) has such knowledge, experience and access to
professional advice in financial and business matters, including loans like the
Loan, to be capable of evaluating the risks and merits of receiving the Loan
pursuant to this Agreement, and the Company has obtained such professional
third-party advice concerning the Loan and the transactions contemplated hereby
as it has desired and deemed prudent.
     4.12 The Elevation Fund Loan; CIT Security Interest. The total principal
outstanding under the secured loan from The Elevation Fund, LLC (the “Elevation
Fund Loan”) does not exceed $625,000, and the Elevation Fund Loan is not in
default, and no fact or circumstance exists that with notice, passage of time or
both would constitute such a default. The CIT Group does not hold any security
interest in any Company assets, and any and all UCC financing statements
suggesting otherwise have been, or will be, terminated.
     4.13 Lender Security Interest. Assuming the filing of the Lender’s Form
UCC-1 Financing Statement with the Delaware Secretary of State’s Office on or
prior to the date hereof, the Lender holds a perfected security interest in the
Collateral (as defined in the Security Agreement) that is junior only to the
security interests of Itochu International, Inc. and The Elevation Fund, LLC
referenced in Section 3.1(b) above (assuming the prior filings of Form UCC-1
Financing Statements by such other secured parties covering such Collateral).
ARTICLE 5
COVENANTS
     5.1 Negative Covenants of the Company. The Company covenants and agrees
that, from the Loan Closing Date until the Maturity Date (and, in any event,
during such time as any

- 5 -



--------------------------------------------------------------------------------



 



portion of the Loan or any Interest thereon is outstanding), without the consent
of the Lender, the Company will not:
          (a) create, incur, assume or suffer to exist, without the Lender’s
prior written consent, which consent the Lender may withhold in its sole and
absolute discretion, any secured indebtedness (other than that existing on the
Loan Closing Date) or any other indebtedness that (i) is in any way senior or
superior to this Agreement or the indebtedness represented hereby; or (ii)
(other than indebtedness arising in the Company’s ordinary course of business)
exceeds $400,000 or requires or allows payments of principal or interest prior
to the repayment of the Note in full;
          (b) except for the Merger, merge or consolidate with or into any other
corporation or sell or otherwise convey 25% or more of its assets;
          (c) in a single transaction or series of related transactions, effect
a significant acquisition of any business or entity (for purposes hereof, a
“significant” acquisition shall be determined in accordance with Instructions 2,
3 and 4 or Item 2 of Form 8-K of the Securities and Exchange Commission);
          (d) engage in any business other than the business conducted by the
Company on the Loan Closing Date;
          (e) declare, set aside or pay any dividend or other distribution on
any of its capital stock;
          (f) engage in any transaction with any Affiliate (as such term is
defined in Rule 501(b) of the Securities Act of 1933, as amended) on terms less
favorable to the Company than could be obtained from an unrelated party;
          (g) amend its Certificate of Incorporation or Bylaws in any manner
that adversely affects the rights associated with this Agreement, the Common
Stock or the Warrant; or
          (h) increase the principal amount of the Elevation Fund Loan; or
          (i) voluntarily prepay in whole or in part, or modify, any
indebtedness outstanding on the Loan Closing Date, including, without
limitation, any indebtedness under the Convertible Promissory Notes referenced
in Section 4.5 hereof, prior to the repayment of the Note in full.
     The Company will give notice to the Lender of any default under any
provisions of this Agreement within three business days after the discovery by
the Company of such default.
     5.2 Affirmative Covenants of the Company. The Company covenants and agrees
that, from the Loan Closing Date until the Maturity Date (and, in any event,
during such time as any portion of the Loan or any Interest thereon is
outstanding), the Company shall:

- 6 -



--------------------------------------------------------------------------------



 



          (a) operate its business only in the ordinary course and maintain its
properties and assets in good repair, working order and condition;
          (b) cause to be done all things reasonably necessary to maintain,
preserve and renew its corporate existence and all material licenses,
authorizations and permits necessary to the conduct of its businesses;
          (c) comply with all applicable laws, rules and regulations of all
governmental authorities, the violation of which could reasonably be expected to
have a material adverse effect on its business, properties or prospects;
          (d) deliver to the Lender within 10 days after the end of each fiscal
month and within 30 days of the end of each fiscal quarter, (i) unaudited
consolidated financial statements (including balance sheets, statements of
income and loss, statements of cash flow and statements of shareholders’ equity)
all in reasonable detail, fairly presenting the financial position and the
results of operations of the Company as of the end of and through such periods,
prepared in accordance with generally accepted accounting principles,
consistently applied in the United States and consistent with past practice;
(ii) a statement of any litigation or legal action pending or threatened against
the Company certified as true and correct by the Company’s Chief Executive
Officer; and (iii) such other reports as the Lender may reasonably request.
          (e) deliver to the Lender within five days after they are available
(but in any event within ninety days after the end of each of its fiscal years)
the Company’s audited annual financial statements and the Company’s annual
budget, and allow the Lender reasonable access during normal business hours to
visit the Company and inspect the financial records of the Company;
          (f) provide the Lender with at least 10 days’ written notice of any
meeting of the Board of Directors of the Company and permit the Lender to
designate an individual to attend such meeting, including any adjournment
thereof, as an observer. In addition, the Lender’s designee shall receive all
written material disseminated to the Board of Directors in advance, during or
following any meeting, whether or not the designee was in attendance. The
Lender’s designee shall receive the same compensation as is paid to the members
of the Board of Directors in connection with such designee’s attendance of
meetings of the Board of Directors; and
          (g) use any and all proceeds received from any sale(s) or other
dispositions of its Equity Securities, including any such sale(s) pursuant to
the offering set forth in its Confidential Private Placement Memorandum dated
June 1, 2005, to repay any and all indebtedness that may then be senior to the
Loan and/or the Lender’s security interest under the Security Agreement,
including, without limitation, any indebtedness that the Company may then owe to
The Elevation Fund, LLC.

- 7 -



--------------------------------------------------------------------------------



 



ARTICLE 6
DEFAULT
     6.1 Events of Default. The occurrence of any of the following events (each
an “Event of Default”), not cured in the applicable cure period, if any, shall
constitute and Event of Default of the Company:
          (a) a breach of any representation, warranty, covenant or other
provision of this Agreement, the Note or the Security Agreement, which, if
capable of being cured, is not cured within three days following notice thereof
to the Company;
          (b) the failure to make when due any payment described in this
Agreement, the Note or the Security Agreement, whether on or after the Maturity
Date, by acceleration or otherwise;
          (c) the failure of the Public Company Parent to issue the Warrant to
the Lender at the closing of the Merger or thereafter to comply with the terms
thereof; or
          (d) (i) the application for the appointment of a receiver or custodian
for the Company or the property of the Company, (ii) the entry of an order for
relief or the filing of a petition by or against the Company under the
provisions of any bankruptcy or insolvency law, (iii) any assignment for the
benefit of creditors by or against the Company, or (iv) the Company becomes
insolvent.
     6.2 Effect of Default. Upon the occurrence of any Event of Default that is
not cured within any applicable cure period, the Lender may elect, by written
notice delivered to the Company, to take any or all of the following actions:
(i) declare this Agreement terminated and the outstanding amounts under the Note
to be forthwith due and payable, whereupon the entire unpaid Loan, together with
accrued and unpaid Interest thereon, and all other cash obligations hereunder,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Company, anything contained herein or in the Note or the Security Agreement to
the contrary notwithstanding, and (ii) exercise any and all other remedies
provided hereunder or available at law or in equity upon the occurrence and
continuation of an Event of Default. In addition, during the occurrence of any
Event of Default, the Company shall not pay make any payment on any other
outstanding indebtedness of the Company (other than indebtedness of the Company
to which the Lender has agreed in writing to subordinate this Agreement and the
Note hereunder).
ARTICLE 7
WARRANT
     7.1 Issuance of Warrant. The Company shall cause the merger agreement for
the Merger between the Company and Public Company Parent to include a covenant
of the Parent Company Parent that it will issue to the Lender at the closing of
the Merger a Common Stock Purchase Warrant (the “Warrant”) in the form attached
hereto as Exhibit D, appropriately completed as follows:

- 8 -



--------------------------------------------------------------------------------



 



          (a) The number of shares for which the Warrant shall be exercisable
shall be equal to: (i) 550,000, multiplied by (ii) a fraction, the numerator of
which is $1.00 and the denominator or which is the lesser of $1.00 and the
Lowest Price (the “Sale Price”);
          (b) The Initial Exercise Price (as defined in the Warrant) shall be
80% of the Sale Price (rounded down to the nearest cent);
          (c) The date shall be the closing date of the Merger.
     For purposes of this Agreement, the “Lowest Price” shall mean the lowest
price per share at which the Public Company Parent or the Company issues Equity
Securities after the date hereof and within 30 days following the close of the
Merger, excluding (i) common stock issued upon conversion of up to $600,000 of
bridge loans at not less than $.80 per share obtained by the Company after
June 1, 2005; (ii) shares issued upon exercise of options or warrants
outstanding as of June 1, 2005 or granted after June 1, 2005 at not less than
$1.00 per share; (iii) shares issued to consultants pursuant to obligations
existing as of June 1, 2005; and (iv) shares issued as part of the Merger. In
determining the price at which the Company issues shares prior to or within
30 days after the Merger, for purposes of determining the “Lowest Price,” the
actual price at which the Company issues shares shall be adjusted by dividing
the actual price by the conversion ratio in the Merger. Thus, if each share of
Company Common Stock is converted into 100 shares of Parent Company common stock
in the Merger (a ratio of 100-to-1), a new price shall be determined by dividing
the actual price by 100. By means of example, if the Company issued Common Stock
for $0.80 per share and the conversion ratio were 100-to-1, the price at which
the Company issued the Common Stock, for purposes of determining the Lowest
Price, would be deemed to be $0.80.
     If the Company completes the Merger and the Public Company Parent issues
its common stock for $1.00 per share as contemplated by the Confidential Private
Offering Memorandum dated June 1, 2005, and neither the Company nor the Public
Company Parent issues any Equity Securities at a price (or deemed price) of less
than $1.00 per share within the time periods specified in the preceding
paragraph (other than excluded issuances in the preceding paragraph), the number
of Warrants issued would be 550,000 and the Initial Exercise Price (as defined
in the Warrant) would be $0.80.
     7.2 Public Company Parent Issuance. The Company shall cause the Public
Company Parent to issue the Warrant to the Lender as the closing of the Merger.
     7.3 Warrant Obligations. The Company shall cause the Parent Company Parent
to comply on timely basis with each and every obligation under the Warrant and
each Additional Warrant (as defined in the Warrant).
     7.4 Failure to Complete Merger. If the Merger has not been completed by the
Maturity Date, upon the Maturity Date the Company shall issue to the Lender,
without payment or further consideration: (i) a number of shares of its Common
Stock equal to 10% of the Fully Diluted Shares Outstanding as of the Maturity
Date plus (ii) for each series of preferred stock outstanding at the Maturity
Date, a number of shares of such series of preferred stock equal to 10% of the
number of the number of shares of such series of preferred stock outstanding at
the

- 9 -



--------------------------------------------------------------------------------



 



Maturity Date. “Fully Diluted Shares Outstanding” shall mean the sum of the
number of shares of Common Stock outstanding plus the maximum number of shares
of Common Stock that may be issued upon exercise or conversion (with or without
consideration) of outstanding options, warrants, and convertible securities, and
other rights to acquire Common Stock or securities convertible into Common
Stock, but excluding outstanding convertible preferred stock. Upon issuance of
the stock, the Lender shall no longer be entitled to a Warrant under Section 7.1
of this Agreement.
     7.5 Registration Rights. The Lender shall have piggyback registration
rights comparable to those set forth in the Warrant for: (a) any shares of
Common Stock issued to the Lender under Section 7.4 of this Agreement and
(b) any shares of Common Stock into which preferred stock issued to Lender under
Section 7.4 may be converted. As promptly as practicable following the issuance
to the Lender of such shares, but in no event later than 30 days following the
Maturity Date, the Company and Lender shall enter into a registration rights
agreement evidencing such registration rights, which agreement shall be in form
and substance satisfactory to the Lender.
ARTICLE 8
MISCELLANEOUS
     8.1 Successors and Assigns; Participations. Subject to the exceptions
specifically set forth in this Agreement, the terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
executors, administrators, heirs, successors and assigns of the parties. This
Agreement may be assigned solely by the Lender. Furthermore, although this
Agreement, the Note and the Security Agreement name the Lender as the holder
thereof and/or the lender thereunder, the Lender is authorized to sell
participation interests in the Loan to one or more other persons or entities.
The Company agrees that: (a) each holder of a participation interest will be
entitled to rely on the terms of this Agreement, the Note and the Security
Agreement as if such holder had been named as an original party hereto and
thereto; and (b) the Lender is authorized to provide all information furnished
to the Lender by the Company to each holder of a participation interest.
     8.2 Titles and Subtitles. The titles and subtitles of the Sections of this
Agreement are used for convenience only and shall not be considered in
construing or interpreting this agreement.
     8.3 Notices. Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be delivered personally or by
facsimile (receipt confirmed electronically) or shall be sent by a reputable
express delivery service or by certified mail, postage prepaid with return
receipt requested, addressed as follows:

- 10 -



--------------------------------------------------------------------------------



 



if to the Company, to:
The Fashion House, Inc.
6310 San Vicente Blvd.
Suite 330
Los Angeles, CA 90048
Attn: John Hanna
Fax: (310) 939-3052
with a copy to:
Richardson & Patel LLP
10900 Wilshire Boulevard
Suite 500
Los Angeles, CA 90024
Attn: Michael D. Donahue
Fax: (310) 208-1154
if to the Lender, to:
American Microcap Investment Fund 1, LLC
733 Park Avenue, 18th Floor
New York, New York 10021
Attn: Richard Kaufman, President
Fax: (646) 619-4599
with a copy to:
Troy & Gould P.C.
1801 Century Park East, 16th Floor
Los Angeles, California 90067-2367
Attn: Alan B. Spatz, Esq.
Fax: (310) 789-1431
Either party hereto may change the above specified recipient or mailing address
by notice to the other party given in the manner herein prescribed. All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile, provided that any such facsimile is
received during regular business hours at the recipient’s location) or on the
day shown on the return receipt (if delivered by mail or delivery service).
     8.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of California without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of California.

- 11 -



--------------------------------------------------------------------------------



 



     8.5 Waiver and Amendment. Any term of this Agreement may be amended, waived
or modified with the written consent of the Company and the Lender.
     8.6 Remedies. No delay or omission by the Lender in exercising any of its
rights, remedies, powers or privileges hereunder or at law or in equity and no
course of dealing between the Lender and the undersigned or any other person
shall be deemed a waiver by the Lender of any such rights, remedies, powers or
privileges, even if such delay or omission is continuous or repeated, nor shall
any single or partial exercise of any right, remedy, power or privilege preclude
any other or further exercise thereof by the Lender or the exercise of any other
right, remedy, power or privilege by the Lender. The rights and remedies of the
Lender described herein shall be cumulative and not restrictive of any other
rights or remedies available under any other instrument, at law or in equity.
     8.7 Expenses. The Company shall pay all customary costs and expenses
incurred by the Lender in connection with the negotiation and preparation of the
documents contemplated by this Agreement and the Loan closing (including the
Lender’s reasonable attorneys’ fees not to exceed, however, $15,000).
     8.8 Integration. This Agreement, along with the Note and the Security
Agreement, constitutes the complete and exclusive agreement between the Company
and the Lender with respect to the subject-matter herein and replaces and
supersedes any and all other prior written and oral agreements or statements by
such parties hereto relating to such subject-matter, including, without
limitation, that certain letter dated July 13, 2005 from Richard Kaufman,
President of the Lender, to John Hanna, the Chief Executive Officer of the
Company.
     8.9 Prevailing Party. If either party hereto brings any legal suit, action
or proceeding against another party arising out of, relating to, or concerning
the interpretation or the enforcement of rights and duties hereunder or any
transaction related hereto (collectively, an “Action”), the losing party shall
pay to the prevailing party a reasonable sum for attorneys’ fees and shall
reimburse all costs (whether or not such costs are otherwise recoverable under
the provisions of the California Code of Civil Procedure or other statutory law
of California or any other jurisdiction) incurred in connection with the
prosecution or defense of such Action and/or enforcement of any judgment, order,
ruling or award granted therein, all of which shall be deemed to have accrued on
the commencement of such Action and shall be paid whether or not such Action is
prosecuted to a judgment, order, ruling or award. “Prevailing Party” within the
meaning of this Section includes, without limitation, a party which agrees to
dismiss an Action on the other party’s payment of some or all sums allegedly due
or performance of some or all of the covenants allegedly breached, or which
obtains substantially the relief sought by it.

- 12 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Loan Agreement to be
signed in its name on the date first set forth above.

             
 
                THE FASHION HOUSE, INC.    
 
           
 
  By:        
 
           
 
      John Hanna    
 
      Chief Executive Officer    
 
                AMERICAN MICROCAP INVESTMENT
FUND 1, LLC    
 
                By: AMI Management LLC, Manager    
 
           
 
  By:        
 
           
 
      Richard Kaufman    
 
      President    

- 13 -



--------------------------------------------------------------------------------



 



SCHEDULE A

                  The Fashion House, Inc.         Capitalization        
Shareholder Name   Shares   Percent
John Hanna
    4,900       49.0 %
Christopher Thomas Wyatt
    4,900       49.0 %
Martin Simone and Leslie J. Frank
    200       2.0 %
 
               
Total
    10,000          

Sch. A - 1

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PROMISSORY NOTE
See attached.
Exh A - 1

 



--------------------------------------------------------------------------------



 



EXHIBIT B
SECURITY AGREEMENT
See attached.
Exh B - 2

 



--------------------------------------------------------------------------------



 



EXHIBIT C
OFFICER’S CERTIFCATE
See attached.
Exh C - 3

 



--------------------------------------------------------------------------------



 



EXHIBIT D
COMMON STOCK PURCHASE WARRANT
See attached.
Exh D - 1

 